DAUKSCH, J.
Before us is a petition for writ of certio-rari seeking to quash a discovery order requiring the production of various documents which petitioner claims are not discoverable. Because petitioner has asserted proper grounds for exemption from discovery, as well as exemption from the public records law, we grant the petition and remand for further proceedings. Upon remand the circuit judge should conduct an in camera inspection of the documents to determine which are protected from discovery by the attorney work product doctrine and which must be disclosed.
PETITION GRANTED; REMANDED.
HARRIS and ANTOON, JJ., concur.